Citation Nr: 1039158	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to a service-connected seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for an axillary mass, 
liver fatty mass, and kidney cyst; a prostate condition; chronic 
urticaria; and a gastrointestinal disorder.  The Veteran 
submitted a timely notice of disagreement (NOD) in July 2004, but 
subsequently agreed to have the RO reconsider his service 
connection claims in light of new evidence in July 2004 and July 
2005.  His service connection claims were reconsidered and denied 
in July 2004 and November 2005 rating decisions.  The Veteran 
continued to express a desire to appeal four of the issues in 
December 2005, and the RO issued a statement of the case (SOC) in 
December 2006.  However, on the VA Form 9, dated December 2006, 
the Veteran chose only to appeal the issue of service connection 
for gastrointestinal disorder.  Therefore, service connection for 
gastrointestinal disorder is the only issue before the Board as 
the Board lacks jurisdiction to consider the other claims for 
service connection denied by the RO.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) 
(2009).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.




The Veteran contends that he incurred a gastrointestinal disorder 
during service, or, in the alternative, that his gastrointestinal 
disorder is caused or aggravated by the medications prescribed 
for his service-connected seizure disorder.  Service connection 
for a seizure disorder was granted in a September 2006 rating 
decision. 

The evidence of record shows diagnoses for current 
gastrointestinal disorders.  In March 1993, Digestive Disease 
Consultants sent an esophagogastroduodenoscopy report to the 
Veteran's primary physician providing an impression of a hiatal 
hernia with free esophageal reflux and distal esophagitis, as 
well as minimal gastritis.  A camplyobacter-like organism test 
was positive for helicobactor pylori.  Treatment records from the 
Veteran's primary physician, dated December 2003, show a 
diagnosis of 530.81, esophageal reflux.  Notes from the same 
month indicate that the Veteran previously had an esophageal 
ulcer.  Earlier treatment records from April 1985 to August 1991 
show treatment for stomach acidity treated with Zantac.  

Additionally, the Veteran's service treatment records show a 
diagnosis of pyloric spasm and two instances of treatment for 
epigastric distress in June 1967.  The Veteran also sought 
treatment for similar symptoms in November 1967 and June 1969, 
but was diagnosed with viral gastroenteritis in November 1967, 
and gastroenteritis, unspecified, in March June 1969.

In light of the above, further development is required because 
the medical evidence of record does not contain sufficient 
information to address the required legal inquiry.  See 38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, it is incumbent on the Board to remand 
this matter to supplement the record prior to adjudicating this 
claim.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

Additionally, the Veteran's private treatment records indicate 
that the Veteran received treatment for his gastrointestinal 
disorder from Dr. Glassell, but only some of these treatment 
records are present in the claims folder.  Furthermore, the 
records also indicate that the Veteran underwent antireflux 
surgery in 1996, but there is no record of this procedure in the 
claims folder.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain (1) the 
Veteran's treatment records for antireflux 
surgery, dated in 1996, and (2) his 
complete treatment records from Dr. 
Glassell.  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests should be accomplished.  

The examiner is requested to provide a 
diagnosis of all gastrointestinal disorders 
found to be present.

The examiner should provide an opinion as 
to the following:

(1) Whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed gastrointestinal disorder had 
its clinical onset during active service or 
is related to any in-service disease, 
event, or injury.  In providing this 
opinion, the examiner should acknowledge 
the complaints and findings noted in the 
service treatment records.

(2) Whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed gastrointestinal disorder was 
either (a) caused by or (b) aggravated by 
the medication prescribed for the Veteran's 
service-



connected seizure disorder.  This statement 
should specifically include an opinion as 
to whether it is at least as likely as not 
that the progression of the Veteran's 
gastrointestinal disorder represents an 
increase beyond normal progress as a result 
of his service-connected seizure disorder. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.  

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the claim remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

